﻿
The delegation of the Socialist Republic of Viet Nam wishes to extend to the President its congratulations upon his unanimous election to the presidency of the forty-fourth session of the General Assembly. I am confident that his guidance will help ensure the Assembly's success in the discharge of its high mission.
I should also like to express our appreciation to Mr. Dante Caputo, President of the forty-third session of the General Assembly, for his contribution to the successful work of the last session. Let me convey my delegation's special appreciation of the efforts ma de by the Secretary-General of the United Nations, Mr. Javier Pérez de Cuellar, towards maintaining peace and solving regional conflicts in many parts of the world during the past year.
Since the forty-third session of the General Assembly we have been witnessing profound changes in international relations, the driving force behind which has been the unprecedented advances of the scientific and technological revolution, together with the dynamic struggle of · peoples throughout the world for peace, national independence and socialism over the last 40 years.
Today, all peoples share a common desire for peace, stability and the promotion of international co-operation for the sake of development. The human race has awakened to the danger of the scourge of nuclear war and is constantly on the alert in the face of the readiness of certain ruling circles to continue the arms race. While these circles are continually paying lip-service to peace and disarmament, their arsenals of weapons of mass destruction remain as huge as ever, their annual military budgets have not been reduced in the least, and they continue to set up more military bases abroad. Therefore,- the prevention and elimination of the threat of nuclear war, and the defence of world peace, remain a primordial task of the international community, aid an arduous battle.
We offer our strong support for the constructive proposals of the States parties to the Warsaw Treaty on the elimination of tactical nuclear weapons in Europe. We warmly welcome the positive initiatives of the Soviet Union with regard to conventional armed forces, a comprehensive ban on all nuclear explosions, end chemical weapons that were put forward by President Gorbachev last December at the forty-third session of the General Assembly aid by Foreign Minister Shevardnadze in the general debate at the current session. We share the views of almost all Member States regarding the imperative need to conclude, at an early date, a convention on the strict prohibition of all chemical weapons.
The political documents concerning international security aid disarmament of the Ninth Conference of Heads of State or Government of the Non-Aligned Countries recently held in Belgrade, Yugoslavia, and the Six-Nation Initiative developed in the five years since May 1984 have generated a positive momentum in the struggle for peace and disarmament.
Undoubtedly, the forces of peace have prevailed over those of war, but the path leading to a world free of nuclear weapons and violence in international relations is still fraught with trials and hardships. At present, we are witnessing attempts to redraw the political nap of the world through "peaceful subversion", and thus to bring about the collapse of socialism from within. This is only an illusion. In the course of the past few decades, the road towards socialism has been opted for by more than one third of mankind. The new social system is making its positive impact strongly felt. The contribution of socialism lies in the mainstream of the changes in today's world. Temporary difficulties notwithstanding, the forces of socialism will continue their rightful course aid are certain to overcome every obstacle and gather greater strength to make a major contribution to human development.
Another equally serious threat that continues to cause concern to all is the economic aid social situation of developing countries. The objectives and targets of the International Development Strategy for the Third United Nations Development Decade (1981-1990) have not been implemented. Production has stagnated, per capita income has declined, unemployment and hunger have affected hundreds of millions of people, external debt has exceeded $US 1.3 trillion and the outflow of financial resources from developing to developed countries has reached more than 330 billion a year. There are nearly one billion illiterates.
The gap in the levels of economic, scientific and technological development as well as in living standards between developing and developed countries is increasingly widening. These countries are in danger of being left far behind in poverty and backwardness, the inevitable result of which will be an extremely negative impact on the world economic situation and on international economic relations.
To avoid that situation what is of paramount importance is to establish a new international economic order, and in which international economic relations would be based on real equity, equality and democracy. An immediate and unconditional end should be put to acts of economic blockade aid embargo, to the use of economic assistance as an instrument for exerting political pressure, to the shifting of the burden of economic adjustment onto the shoulders of developing countries, taking advantage of capital and technology to maintain the domination and exploitation of developing countries. Developing countries should be completely free to choose their economic and social system without foreign interference or pressure. The resumption of North-South negotiations is a legitimate and urgent demand. The decision to convene a special session of the General Assembly in April 1990 devoted to international economic co-operation, in particular to the revitalization of economic growth and development of developing countries as well as the adoption in 1990 of the international development strategy for the fourth United Nations development decade, 1991-2000, ate important initiatives of developing countries. These events will provide a good opportunity for all nations, especially developed market-economy countries, to work together to find an effective solution to economic and social difficulties facing developing countries and at the same time to cope with intractable global problems of the world economy and of international economic relations.
The demand for strengthening international co-operation to protect the environment is urgent, fundamental and of long standing. We hope that the second world conference on the environment and development, to be held not later than 1992, will come up with the adoption of a code of conduct for the protection and preservation of the environment for the common interest of the international community,
We also fully support all efforts of the international community to fight illicit drug trafficking aid drug abuse, which are spreading throughout the world.
We have been witnessing the unfolding of the arduous and complex process of seeking political solutions to the many regional conflicts that have dragged on for decades.
In Namibia, with the signing of the agreements on South West Africa, the granting of independence to Namibia, in accordance with Security Council resolution 435 (1978), has made a start, albeit not an easy one. We hope that soon the international community will be able to welcome an independent and sovereign Namibia. Ho this end it is required that all parties concerned, the South African regime in particular, abide fully and strictly by resolution 435 (1978) aid the agreements reached, ensuring the necessary conditions for a free and fair election in the Territory.
We welcome the efforts made and the agreements achieved by the countries of Central America with a view to restoring peace and stability in the region. Those agreements must be observed, free from outside interference. Viet Nam further reaffirms its most vigorous support for, and solidarity with, socialist Cuba. We also extend our support to the peoples of Nicaragua and Panama, particularly at this juncture, in their struggle to defend their independence, sovereignty and territorial integrity against external interference. We support the position of the People's Democratic Republic of Korea towards the peaceful reunification of Korea.
The good will shown by the Republic of Afghanistan and the Soviet Union and their scrupulous implementation of the Geneva Agreements on Afghanistan must be duly matched. The other parties concerned must likewise implement those agreements strictly.
Our strong support goes to the just struggle of the Palestinian people. The constructive position adapted by the State of Palestine has facilitated the search for a political solution to the question of Palestine. We stand for the convening of an international conference on the Middle East with the participation of all patties concerned and of the State of Palestine on an equal footing.
For over a year there have been positive developments in the search for a comprehensive political settlement of the Cambodian question, especially after the State of Cambodia and the Socialist Republic of Viet Nam, with the concurrence of the Lao People's Democratic Republic, issued their statement of 5 April 1989 announcing the completion of the total withdrawal of Vietnamese volunteer troops from Cambodia by the end of September 1989. Abiding strictly by its commitment, Viet Nam successfully completed the last withdrawal between 21 and 26 September last, witnessed by over 100 observers from 20 countries, 6 international organizations and over 400 foreign journalists. The heroic sons of the Vietnamese nation have discharged their sacred mission and returned home. International opinion has recognized this fact of decisive significance. I am most heartened by the objective assessment of Viet Nam's good will by many delegations in this forum. From this rostrum I solemnly declare that as of 27 September 1989 there does not remain a single volunteer Vietnamese soldier in Cambodia - either army man, adviser or military employee. The arguments put forth by a minority with a view to distorting that reality are used only as an attempt to justify continuation of the war so as to restore the genocidal regime or to interfere in the internal affairs of the Cambodian people.
The total withdrawal of Vietnamese troops from Cambodia is an important and fundamental contribution on the peaceful settlement of the Cambodian question. It resolves one of the two key issues of a comprehensive political solution, as was determined by the Djakarta Informal Meetings. The task that now poses itself is to continue resolving the second key issue that is interlinked with the troop withdrawal and is an indispensable requisite if a comprehensive settlement is truly to be achieved. 
The second key issue is the need to prevent the genocidal Pol Pot clique from kindling civil war and re-establishing its genocidal rule in Cambodia. It is both a fundamental political issue and an imperative demand of the Cambodian people, former victims of the scourge of Pol Pot's genocide, as well as of the human conscience, which does not want the nightmare of the killing fields ever to repeat itself, especially in view of the fact that the fortieth anniversary of the Convention on the Prevention aid Punishment of the Crime of Genocide was commemorated not long ago. lb this end, the countries concerned need scrupulously to honour their own commitments, terminating all military aid to all the Cambodian parties and refraining from any act that may encourage civil war and from interfering in the internal affairs of Cambodia. This will be a test of their goodwill, of whether they really wish to help secure lasting peace and national reconciliation for Cambodia.
On the basis of the dialogue between the two sides in Cambodia and of the conclusions of the First and Second Jakarta Informal Meetings, the International Conference on Cambodia was held from 30 July to 30 August last in Paris, under the presidency of two co-presidents, France and Indonesia. Although there remain a few substantial outstanding differences, the Paris Conference has agreed on many important issues and thus laid the ground for an early comprehensive settlement of the Cambodian question. It is generally accepted that the momentum generated by the Paris Conference should be kept up and its initial results be built upon further, if durable peace and stability in Cambodia as well as in South-East Asia as a whole is to be restored soon. This would be in the spirit of the communiqué issued on 27 September by the French and Indonesian co-presidents.
The Ninth Summit Meeting of Non-Aligned Countries, held in Belgrade from 4 to 7 September last, once again demonstrated the Non-Aligned Movement's judicious approach to the question of South-East Asia end Cambodia. We highly appreciate the tireless efforts of the Secretary-General of the United Nations himself to induce the countries concerned and the Cambodian parties to engage in negotiations. In the face of the new developments in the situation of Cambodia and South-East Asia, the General Assembly at its forty-fourth session ought to adopt an objective approach and refrain from siding with one side against the other, which can lead only to the impasse of the last 10 years. Those actions that in fact jeopardize the role which should be played by the United Nations ought not to be repeated. At the present juncture, our common expectation is to see this important world body manifest its equity and impartiality.
The international community's present concern is the need to adopt urgent and effective measures to prevent the danger of a civil war initiated by the genocidal Pol Pot clique and other Khmer opposition parties. On 23 September last the Prime Minister of Thailand put forward an initiative calling for a ceasefire between the Cambodian patties and for the convening of an informal meeting on Cambodia. Viet Nam supports the efforts of the Thai Prime Minister aimed at promoting a ceasefire, preventing civil war after the total withdrawal of the Vietnamese troops, curtailing military aid to the Cambodian parties and preventing the re-establishment of the genocidal regime in Cambodia.
Viet Nam supports the position of the State of Cambodia that in the transitional period from the total Vietnamese withdrawal to the general elections the political and military status quo should be maintained in Cambodia and an on-the-spot ceasefire observed between the two opposing Cambodian forces. Only the Cambodian people can, through internationally controlled free and democratic general elections, modify this status quo and choose their political regime according to their own wish.  We hold the view that foreign countries should respect Cambodia's independence and neutrality and refrain from interfering in its internal affairs. We support turning South-East Asia into a zone of peace, freedom aid neutrality, following the principles advanced by the Lao people's Democratic Republic.
As we stand on the threshold of the twenty-first century, the tireless struggle for peace, national independence, development and social progress is bound to be successfully carried forward, thus enabling future generations to enjoy lasting peace and rise to new heights of human civilization.
Working for our children's future and our future generations' education: such was the greatest goal of the whole life of President Ho Chi Min, whose centenary as a Vietnamese hero of national liberation aid a great man of culture will be celebrated by the Vietnamese people and the peoples of the world in 1990, as decided by the General Assembly of the United Nations Educational, Scientific and Cultural Organization. We take this opportunity to convey our support for the convention on the rights of the child and for the convening of the forthcoming summit conference on children and the world conference on education.
True to the ideals of President Ho Chi Minh, the Vietnamese people pledge to do their utmost to strengthen their solidarity and friendship with other nations of the world, contribute to the victory of the forces of peace aid socialism aid turn to the new millennium with a firm belief in a bright future of peace, development and a happy life on our planet.
